DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 2 recites a first surface and a second surface in lines 3 and 4, and again in lines 6-7. Since “a first surface” and “a second surface” in lines 3-4 identify the coupling-side electrical contacts, the second instance of “a first surface” and “a second surface” in lines 6-7, are interpreted as “a third surface” and a “fourth surface” to identify the sensor-side electrical contacts. Appropriate correction is required. 
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Specification
The disclosure is objected to because of the following informalities: “Fig 1” is used throughout the Detailed Description, however there is no corresponding figure labeled “Fig 1” in the drawings. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0009404) in view of Farrior (US 8897865). 
Claim 1: Lee discloses an adapter (Fig 1) comprising: an adapter coupling unit (20) comprising a coupling-side connector (22, Fig 1) including a plurality of coupling-side electrical contacts (25, Fig 2) and a sensor-side connector (23) including a plurality of sensor-side electrical contacts (also 25, Fig 2), one or more wires (the wire leading to 24) fixedly connected to the adapter coupling unit (20).
Lee does not disclose that the adapter is  for coupling with a medical coupling unit and a medical sensor that are configured for being coupled for electrical signal transmission between them, allowing the adapter coupling unit to be mechanically coupled between the medical coupling unit and the medical sensor.
Farrior discloses an adapter (200x, Fig 1) for coupling with a medical coupling unit (10) and a medical sensor (320) that are configured for being coupled for electrical signal transmission between them, allowing the adapter coupling unit to be mechanically coupled between the medical coupling unit and the medical sensor (Fig 1). Farrior further discloses wherein the coupling-side connector is mechanically and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Lee for use with a medical coupling unit and a medical sensor. Further, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 3: Lee further discloses said plurality of coupling-side electrical contacts (22) are configured as male contacts and said plurality of sensor-side electrical contacts (23) are 5configured as female contacts, or wherein said plurality of coupling-side electrical contacts are configured as female contacts and said plurality of sensor-side electrical contacts are configured as male contacts.  10
Claim 4: Lee further discloses protection circuitry and/or protection resistors (paragraph 0009) coupled between the one or more sensor elements and the one or more coupling-side electrical contacts.
Claim 5: Lee further discloses said adapter coupling unit (20) has a flat or cylindrical shape (Fig 1).  
Claim 7: Lee and Farrior disclose the adapter as claimed in claim 1, wherein said adapter coupling unit comprises communication circuitry (data wires 25, Fig 2, paragraph 0020).  Lee does not disclose for communication with the medical coupling unit and/or a medical sensor.  Farrior discloses communication circuitry (Fig 35, 36) for communication with the medical coupling unit and/or a medical sensor (abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide communication circuitry within the adapter coupling unit, in order to transmit or control the signals from the medical coupling unit and/or a medical sensor.
Claim 8: Lee further discloses said one or more wires extend from one or two side surfaces of the adapter coupling unit (Fig 1).  
Claim 309: Lee further discloses said one or more wires extend from one or two side surfaces of the adapter coupling unit at an angle of 90 with respect to the respective side surface (Fig 1).  
Claim 10:  Lee further discloses wherein said adapter coupling unit (20, Fig 1) is larger in width than the sensor-side connector (at 30, Fig 1) of the medical sensor and wherein said one or more wires extend from a protruding portion (at strain relief) of the adapter coupling unit, which protrudes beyond the sensor-side connector, in a direction of the sensor-side connector (as shown in Fig 1). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0009404)  and Farrior (US 8897865), in view of Tamarkin et al. (US 20160170928). 
Claim 2: Lee and Farrior disclose the adapter as claimed in claim 1. Lee and Farrior do not disclose wherein said plurality of coupling-side electrical contacts  comprises a plurality of first coupling-side electrical contacts in or on a first surface 25and a plurality of second coupling-side electrical contacts in or on a second surface opposite the first surface and wherein said plurality of sensor-side electrical contacts comprises a plurality of first sensor-side electrical contacts in or on a third surface and a plurality of second sensor-side electrical contacts in or on a fourth surface opposite the first surface.
Tamarkin et al. disclose contacts (112A) in or on a first surface 25and contacts (112B) in or on a second surface opposite the first surface and contacts (111B) in or on a third surface and contacts (111A) in or on a fourth surface opposite the first surface. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the contacts of Lee to be on opposite surfaces, as taught by Tamarkin, in order to allow for multiple couplings (paragraph 0016).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Farrior, further in view of Amoni et al. (US 6086430).
Claim 6: Lee and Farrior disclose the adapter as claimed in claim 1. Lee and Farrior do not disclose wherein said coupling-side connector and/or said sensor side connector comprises one or more mechanical keying elements. Amoni et al teach the provision of a keying configuration, as shown in Fig 13. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farrior (US 8897865) in view of Soffer (US 9734358).
Claim 11: Farrior discloses a connection unit (200x, Fig 1; 200b, Fig 13; 200g, Fig 28) configured to connect two or more medical sensors (320, Fig 1), said connection unit comprising a first coupling-side connector (230b, Fig 13) including a plurality of coupling-side electrical contacts (232b, Fig 14) for contacting a plurality of electrical contacts (at 12, Fig 1) of a first coupling-side connector (12, Fig 1) of a first medical coupling unit (10, Fig 1), a first sensor-side connector (220b1) including a plurality of sensor-side electrical contacts (222b) for contacting a plurality of electrical contacts (314, Fig 3) of a first sensor-side connector (310, Fig 1) of a first medical sensor unit (300, Fig 1) and a second sensor side connector (220b2, Fig 13) including a plurality of sensor-side electrical contacts for contacting a plurality of electrical contacts of a second sensor-side connector (410) of a second medical sensor unit, wherein the coupling-side connectors are mechanically and electrically configured like the sensor-side connectors of the medical sensor units and the sensor-side connectors are mechanically and electrically configured like the coupling-side connectors of the medical coupling units allowing a coupling of the medical coupling units and the medical sensor units either directly of via the connection unit (as shown in the embodiments of Fig 3 and Fig 29).

Claims 12 and 13: Soffer further discloses said first coupling-side connector (35a) and said second coupling-side 20connector (35b) are arranged on top of each other (Fig 9B) and the first sensor-side connector (24a) is arranged opposite the first coupling-side 30connector (35a) and the second sensor-side connector (24b) is arranged opposite the second coupling-side connector (35b). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Farrior with the connectors arranged on top of each other and opposite each other in order to in order to achieve optimal or standard spacing (Col 19 Lines 7-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0145469, and US 2020/0339265 disclose adaptors with multiple connectors. US 2017/0222459 and US 6349228 disclose adapters with connectors configured like respective mating connectors. US 2014/0049292 disclose upper and lower surface contacts. US 9461393, US 9226678, US 8568160, and US 7618377 disclose medical adapters with sensors. US 2019/0131742, by the same inventor, discloses a medical coupling unit and sensor-side connector. US 10802046, US 9204794, US 10008817 disclose adapters with sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833    


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833